UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                      No. 20-1383


MICHAEL J. FITZGIBBONS, acting on behalf of the Director of the South
Carolina Department of Insurance, in his capacity as the Special Deputy Receiver
of the South Carolina Health Cooperative, Inc., a Multiple Employer Self-Insured
Health Plan on behalf of Director of the South Carolina Department of Insurance,

                    Plaintiff - Appellee,

             v.

DE’SHAUN WILLIAMS,

                    Defendant - Appellant,

             and

ALTON ATKINSON; JOHN THOMAS CHILDS, IV; LARRY BUSCH;
CHERISE RAYMOND; ANDRE GARCIA LITTLEJOHN; VICKIE DAMON;
WINSTON COOK; KRISTIN KETTERMAN; DANIEL WHEELER; KING
CAPITAL GROUP; A-Z CONSULTING LLC; INTERMEDIARY NETWORK;
BUSCH LAW CENTER LLC; JJLJ FINANCIAL; PROTEGE INVESTMENTS
LLC; IGWT CONSULTING LLC; COOK BUSINESS SERVICES LLC; JOHN
DOES 1-10,

                    Defendants.



                                      No. 20-1384


MICHAEL J. FITZGIBBONS, acting on behalf of the Director of the South
Carolina Department of Insurance, in his capacity as the Special Deputy Receiver
of the South Carolina Health Cooperative, Inc., a Multiple Employer Self-Insured
Health Plan on behalf of Director of the South Carolina Department of Insurance,
                    Plaintiff - Appellee,

             v.

CHERISE RAYMOND,

                    Defendant - Appellant,

             and

ALTON ATKINSON; JOHN THOMAS CHILDS, IV; LARRY BUSCH;
DE’SHAUN WILLIAMS; ANDRE GARCIA LITTLEJOHN; VICKIE DAMON;
WINSTON COOK; KRISTIN KETTERMAN; DANIEL WHEELER; KING
CAPITAL GROUP; A-Z CONSULTING LLC; INTERMEDIARY NETWORK;
BUSCH LAW CENTER LLC; JJLJ FINANCIAL; PROTEGE INVESTMENTS
LLC; IGWT CONSULTING LLC; COOK BUSINESS SERVICES LLC; JOHN
DOES 1-10,

                    Defendants.


Appeals from the United States District Court for the District of South Carolina, at
Anderson. Donald C. Coggins, Jr., District Judge. (8:17-cv-02092-DCC)


Submitted: June 16, 2020                                          Decided: June 18, 2020


Before MOTZ and KING, Circuit Judges, and SHEDD, Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


De’Shaun Williams, Cherise Raymond, Appellants Pro Se. Russell Grainger Hines,
YOUNG CLEMENT RIVERS, LLP, Charleston, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                             2
PER CURIAM:

       Appellants De’Shaun Williams and Cherise Raymond seek to appeal the district

court’s order accepting the magistrate judge’s recommendation and partially granting and

partially denying Appellants’ respective motions for summary judgment on civil claims

that they conspired to defraud South Carolina Health Cooperative, Inc. (“SCHC”), a

multiple employer welfare arrangement. Appellee Michael J. FitzGibbons, acting in his

capacity as the Special Deputy Receiver of SCHC, moves to dismiss the appeals for lack

of jurisdiction.

       This court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (2018),

and certain interlocutory and collateral orders, 28 U.S.C. § 1292 (2018); Fed. R. Civ. P.

54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46 (1949). The order

Appellants seek to appeal is neither a final order nor an appealable interlocutory or

collateral order. Accordingly, we grant FitzGibbons’ motion and dismiss the appeals for

lack of jurisdiction.   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.

                                                                               DISMISSED




                                             3